DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–9 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0127266 A1.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 October 2019 and 27 May 2020 were filed before the mailing of a first Office Action on the merits.  The submissions 

The third-party submission submitted on 11 December 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.290.  Accordingly, the third-party submission is being considered by the examiner.

The information disclosure statement filed on 27 March 2020 does not fully comply with the requirements of 37 CFR 1.98(b) because: a copy of cite no. 2 of foreign patent documents has not been provided. Applicants have provided a copy of JP 6243666 B2. However, the foreign document cited is JP 2015-053118 A. Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
COMPOSITE SEPARATOR INCLUDING POROUS SUBSTRATE, HEAT-RESISTANT COATING LAYER, AND ELECTRODE ADHESIVE LAYER AND ELECTROCHEMICAL DEVICE USING THE SAME.

The use of the term TEFLON (e.g., [0015], [0021], [0049], [0063], [0087], [0088], [0096], [0099]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name TEFLON.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe sheets in which the composite separator is stacked between and, accordingly, the identification/description is indefinite.
Claim 1 recites the limitation "a Gurley permeability of the composite separator before fusion" in lines 19–20. Claim 1 has previously recited the limitation "the composite separator and the Teflon sheets are pressed and fused at 4 MPa and 70°C" in lines 17–18. It is unclear if "fusion" recited in line 20 is further limiting "fused" recited in line 18.
Claim 2 recites the limitation "wherein the electrode adhesive layer includes 0.5 to 2 g/m2 of polyolefin-based organic particles." Claim 1, which claim 2 is directly dependent, recites the limitation "wherein the electrode adhesive layer includes polyolefin-based organic particles." It is unclear if "polyolefin-based organic particles" recited in claim 2 is further limiting "polyolefin-based organic particles" recited in claim 1.
Claims 3–5 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 3–5 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a weight measured before immersion in the electrolyte solution" in lines 8–9. Claim 6 has previously recited the limitation "a weight measured after immersion in the electrolyte solution" in lines 7–8. Claim 6 has recited the limitation "upon immersion in an electrolyte solution" in line 4. It is unclear if "immersion" recited in lines 8 and 9 are further limiting "immersion" recited in line 4.
Claims 7 and 8 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 7 and 8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the composite separator of claim 1" and includes all the limitations of claim 1. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4–9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2015/01400403 A1, hereinafter Moon) and Murase et al. (US 2015/0311490 A1, hereinafter Murase).
Regarding claims 1, 4, and 6, Moon discloses a composite separator (10, [0032]) comprising:
a porous substrate (1), a heat-resistant coating layer (2, [0044]) formed on the porous substrate (1), and an electrode adhesive layer (3, [0032]),
wherein the electrode adhesive layer (3) includes polyolefin-based (see polymer structure, [0038]) organic particles (Fig. 1, [0039]), and
Moon does not explicitly disclose:
a Gurley permeability satisfies the following Equation 1 and a Gurley permeability change rate (ΔP) satisfies the following:
G1 
10% ≤ ΔP ≤ 50% [Equation 2]
wherein ΔP = (G2 − G1)/G1 × 100,
G2 is a Gurley permeability measured according to ASTM D726 in a state where the composite separator is stacked between two Teflon sheets, the composite separator and the Teflon sheets are pressed and fused at 4 MPa and 70° C., and the Teflon sheets are then removed, and
G1 is a Gurley permeability of the composite separator before fusion,
where a unit of the Gurley permeability is sec/100 cc;
wherein the polyolefin-based organic particles have a weight change rate of less than 50% according to the following Equation 3 upon immersion in an electrolyte solution:
Weight change rate = (W2 − W1)/W1 × 100 [Equation 3]
wherein W2 is a weight measured after immersion in the electrolyte solution for 3 days, and
W1 is a weight measured before immersion in the electrolyte solution; and
wherein the polyolefin-based organic particles are spherical particles.
Murase discloses a composite separator having a Gurley permeability satisfies the following Equation 1 and a Gurley permeability change rate (ΔP) satisfies the following: G1 ≤ 300 [Equation 1] 10% ≤ ΔP ≤ 50% [Equation 2] wherein ΔP = (G2 − G1)/G1 × 100, G2 is a Gurley permeability measured according to ASTM D726 in a state where the composite separator is stacked between two sheets, the composite separator and the Teflon sheets are pressed and fused at 1 MPa and 80° C., and the sheets are then removed, and G1 is a Gurley permeability of the composite separator before fusion, where a unit of the Gurley 1 and G2 of Murase in order to ensure the ionic conductivity is not compromised after the bonding of the separator to the electrode and the weight change rate of Murase in order to prevent deterioration of the rate characteristics.
Although Murase does not explicitly disclose in a state where the composite separator is stacked between two Teflon sheets and the composite separator and the Teflon sheets are pressed and fused at 4 MPa and 70° C, Murase discloses a similar fusion process. One skilled in the art would have a reasonable expectation that the ΔP disclosed by Murase to be similar to the claimed ΔP.
Regarding claim 5, modified Moon discloses all claim limitations set forth above and further discloses a composite separator:
wherein the polyolefin-based organic particles have a melting temperature of 120° C. or more and a glass transition temperature of -30 to 10° C (see polypropylene, [0038]).
claim 7, modified Moon discloses all claim limitations set forth above and further discloses a composite separator:
wherein the electrode adhesive layer (3) has a thickness of 0.1 to 3 μm (see thickness, [0035]).
Regarding claim 8, modified Moon discloses all claim limitations set forth above and further discloses a composite separator:
wherein the composite separator has a peel strength of 10 to 100 gf/25 mm when the composite separator is stacked on a cathode plate so that the electrode adhesive layer faces the cathode plate, the composite separator and the carbon sheet are pressed and fused at 120° C. for 50 seconds, and then subjected to a 180 degree peel test (Table 1, [0118]) to improve the adhesion between the porous coating layer and the electrode (see adhesion, [0119]).
Although Moon does not explicitly disclose when the composite separator is stacked on a carbon sheet having a thickness of 200 μm so that the electrode adhesive layer faces the carbon sheet, the composite separator and the carbon sheet are pressed and fused at 4 MPa and 70° C. for 1 second, Moon discloses a similar fusion process. One skilled in the art would have a reasonable expectation that the peel strength disclosed by Moon to be similar to the claimed peel strength.
Regarding claim 9, Moon discloses an electrochemical device (100, [0067]) comprising a composite separator (10, [0032]) including:
a porous substrate (1), a heat-resistant coating layer (2, [0044]) formed on the porous substrate (1), and an electrode adhesive layer (3, [0032]),
wherein the electrode adhesive layer (3) includes polyolefin-based (see polymer structure, [0038]) organic particles (Fig. 1, [0039]), and
Moon does not explicitly disclose:
a Gurley permeability satisfies the following Equation 1 and a Gurley permeability change rate (ΔP) satisfies the following:
G1 ≤ 300 [Equation 1]
10% ≤ ΔP ≤ 50% [Equation 2]
wherein ΔP = (G2 − G1)/G1 × 100,
G2 is a Gurley permeability measured according to ASTM D726 in a state where the composite separator is stacked between two Teflon sheets, the composite separator and the Teflon sheets are pressed and fused at 4 MPa and 70° C., and the Teflon sheets are then removed, and
G1 is a Gurley permeability of the composite separator before fusion,
where a unit of the Gurley permeability is sec/100 cc.
Murase discloses a composite separator having a Gurley permeability satisfies the following Equation 1 and a Gurley permeability change rate (ΔP) satisfies the following: G1 ≤ 300 [Equation 1] 10% ≤ ΔP ≤ 50% [Equation 2] wherein ΔP = (G2 − G1)/G1 × 100, G2 is a Gurley permeability measured according to ASTM D726 in a state where the composite separator is stacked between two sheets, the composite separator and the Teflon sheets are pressed and fused at 1 MPa and 80° C., and the Teflon sheets are then removed, and G1 is a Gurley permeability of the composite separator before fusion, where a unit of the Gurley permeability is sec/100 cc to ensure the ionic conductivity is not compromised after the bonding of the separator to the electrode (see Gurley permeability, [0039]–[0041]). Moon and Murase are 1 and G2 of Murase in order to ensure the ionic conductivity is not compromised after the bonding of the separator to the electrode.
Although Murase does not explicitly disclose in a state where the composite separator is stacked between two Teflon sheets, the composite separator and the Teflon sheets are pressed and fused at 4 MPa and 70° C, Murase discloses a similar fusion process. One skilled in the art would have a reasonable expectation that the ΔP disclosed by Murase to be similar to the claimed ΔP.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2015/01400403 A1) and Murase (US 2015/0311490 A1) as applied to claim(s) 1 above, and further in view of Yoshitomi (US 2015/0200388 A1).
Regarding claim 2, modified Moon discloses all claim limitations set forth above, but does not explicitly disclose a composite separator:
wherein the electrode adhesive layer includes 0.5 to 2 g/m2 of the polyolefin-based organic particles.
Yoshitomi discloses a composite separator having an electrode adhesive layer with an areal weight of 0.5 to 2 g/m2 to balance the adhesion and ion permeability (see adhesive porous layer, [0086]).  Moon and Yoshitomi are analogous art because they are directed to composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyolefin-based organic particles of modified Moon with the areal weight of Yoshitomi in order to balance the adhesion and ion permeability.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2015/01400403 A1) and Murase (US 2015/0311490 A1) as applied to claim(s) 1 above, and further in view of Kwon et al. (WO 2017/082671 A1; see English language equivalent, US 2018/0315971 A1; hereinafter Kwon).
Regarding claim 3, modified Moon discloses all claim limitations set forth above, but does not explicitly disclose a composite separator:
wherein the polyolefin-based organic particles have an average particle size of 0.01 to 0.5 μm.
Kwon discloses a composite separator comprising an electrode adhesive layer including organic particles having an average particle size of 0.01 to 0.5 μm to improve the adhesion while preventing excessive thickness (see particle diameter, [0051]). Moon and Kwon are analogous art because they are directed to composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyolefin-based organic particles of modified Moon with the average particle size of Kwon in order to improve the adhesion while preventing excessive thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725